ON PETITION TO REHEAR
WALKER, Presiding Judge.
In his petition to rehear, the petitioner contends that his constitutional right to a speedy trial has been violated by the delay of the trial court and this court in disposing of his petition. He cites no authority holding that this constitutional right applies to post-conviction cases. The constitutional right to a speedy trial applied to his original conviction. He does not claim that was *343violated then, but, on the contrary, his petition alleges that there was public excitement at the time of his trial. We found this without merit.
T.C.A. § 40-3809 provides that the trial court shall grant a hearing as soon as practicable.
In a federal habeas corpus case, Reiff v. United States, 299 F.2d 366 (1962) (9th Cir.), without citing authorities, the petitioner urged that his constitutional rights had been violated by delay. The court held that a proper hearing means such a hearing as is consistently prompt with the other business of the court. It does not mean that the court must stop all other proceedings and vacate all the rest of its hearings and defer all of its business pending the hearing of such a petition. See also McDonald v. United States, 9 Cir., 282 F.2d 737. None of petitioner’s constitutional rights have been violated here or in the trial court.
At the same time, the petitioner contends that the case should be heard by the increased court. He calls attention to the enactment of Chapter 330 of the Public Acts of 1969 increasing the membership of this court. This became effective after the case was submitted but before the State’s reply brief was filed and the decision renderd by the Court as constituted at the time of submission. He cites no authority for his position and it is without merit.
We did not overlook the question of the corroboration of accomplice testimony. We found no violation of his constitutional rights in it. Furthermore, the rule in this state on corroboration of an accomplice is not a constitutional right under the State or federal *344constitution. Federal courts allow a conviction on the uncorroborated testimony of an accomplice, if not incredible or unsubstantial on its face. See Tillery v. United States, 6 Cir., 411 F.2d 644 (1969).
We fully considered all of the petitioner’s constitutional questions in the original opinion of the Court, to which we adhere.
The petition to rehear is denied.
OLIVER, J., concurs.